Title: To James Madison from Edmund Randolph, 7 September 1782
From: Randolph, Edmund
To: Madison, James


Dear sir
Richmond Sepr. 7. 1782.
I waited upon Mr. Ambler to shew him your letter by yesterday’s post, but he was too much indisposed to have communication with any person. Mr. Morris’s agent has not been in town for some days past, which makes his interposition impracticable at present. I have been told that specie comes in in decent quantities. If so Mr. A’s attention will no doubt secure you this preemption and mine shall keep him in constant remembrance of your difficulties. Let me suggest another expedient. Tobacco is certainly the object of Philadelphia Merchants, and remittances are daily made of money for the purchase. Draw a bill on the treasury at 10 days sight, or if suitable to the buyer, at a longer sight, and assure him, as you may assure yourself, that if the amount is not discharged by the public I will do it in three days afterwards.
It is said, but with what authority I cannot discover, that a british fleet is now in our bay, consisting of between 20 and 30 ships of the line. Of this report, if it be true, the governor will no doubt apprize you.
At the visitation on Monday last little was done or to be done but the discussion of Mr. Bracken’s proposals to accept the professorship for Brafferton on certain conditions. But he having receded from his original overtures, and the visitors seeming to abhor a composition on their part, notice was given to him to abandon the house, which is one of the appendages of the Brafferton school. Thus far our reformation continues to receive support. But some of the gentlemen, who scrupled at the deposition of the grammar school, appear to doubt our power to establish the new professorships. I fear, that the next meeting will have a stroke at law and physick. The Dr. has however liberated them from this embarrassment by being on the point of residing in Phila. Should the law-school be overturned, the college will be reduced to a desart.
Nothing of consequence or certainty from any source of intelligence.
